Per Curiam.
The plaintiffs are entitled to an injunction restraining the defendant from interfering with their business or employees, or any person or persons, corporation or corporations doing business with the plaintiffs and from threatening, intimidating, coercing or using force upon the plaintiffs and their customers and from asserting by any written matter that the plaintiffs are conducting a non-union shop, or that there is a strike in process in plaintiffs’ shop, and from in any way preventing the public or customers from doing business with the plaintiffs.
The order should be reversed, with ten dollars costs and disbursements, and the motion granted to the extent indicated.
Present — Finch, P. J., Merrell, McAvoy, Martin and O’Malley, JJ.
Order reversed, with ten dollars costs and disbursements, and motion granted to the extent indicated. Settle order on notice.